Citation Nr: 0309659	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  01-06 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
neurodermatitis of the left popliteal area, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  At present, the case is before the Board for appellate 
adjudication.  


REMAND

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  In substance, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits, to include claims involving 
entitlement to increased ratings.

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments became effective on November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA, and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his/her representative of any information and 
evidence necessary to substantiate a claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Further, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate a 
claim, although the ultimate responsibility for furnishing 
evidence rests with the veteran.  See 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In the 
present case, the Board finds that VA's redefined duties to 
notify and assist a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the issue addressed in this 
remand.  For the below described reasons, the case is 
remanded to the RO for additional development. 

The Board notes that the claims file is devoid of evidence 
reflecting that the veteran has been provided with specific 
information concerning the VCAA as it affects the issue 
presently on appeal.  As such, the RO must provide the 
veteran with such information, as required by law.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a)).  Additionally, it 
appears the veteran's claims file was reconstructed, and 
thus, the below described development is required prior to 
the Board's adjudication of this case.

In this respect, a preliminary review of the record reflects 
that it is uncertain and/or unknown the date of the veteran's 
last VA examination, and that such VA examination report is 
not of record.  In this respect, if the medical evidence of 
record is insufficient, or, in the opinion of the Board, of 
doubtful weight or credibility, the Board is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, in 
order to afford the veteran due process of law, the veteran 
should be scheduled to undergo the below described VA 
examination in order to assess the current status of his 
service-connected skin disability.

Moreover, the RO should contact the veteran and inquire as to 
all of his dates of treatment by any private health care 
provider and/or at any VA facility since June 2000 to the 
present, including but not limited to any treatment at the 
Birmingham VA Medical Center.  Subsequently, the RO should 
assist the appellant in obtaining any records that may be 
identified as relevant to the claim on appeal.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the Veterans Claims Assistance Act of 
2000 (VCAA), specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue on the title page of 
this remand.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him for the 
service-connected neurodermatitis of the 
left popliteal area since June 2000 to 
the present.  Provide the veteran with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
record are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records can't be 
obtained and there is no affirmative 
evidence that they don't exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.

3.  The RO should request that the 
veteran provide information as to the 
dates of any treatment for the service-
connected neurodermatitis of the left 
popliteal area at any VA medical facility 
since June 2000 to the present.  All 
identified treatment records from any 
reported VA medical facility not already 
contained within the claims file should 
be obtained and associated with the 
claims file, including treatment records 
from the Birmingham VA Medical Center 
from June 2000 to the present.  If the 
search for the above records has negative 
results, the claims file must be properly 
documented with information obtained from 
the VA facility(ies).

4.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should be scheduled to 
undergo a VA examination, conducted by a 
dermatologist during a flare-up period, 
to evaluate the severity of the veteran's 
service-connected neurodermatitis of the 
left popliteal area.  The claims folder 
must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner must indicate in the examination 
report that the claims file was reviewed.  
All necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected skin 
disability.  Following a review of the 
veteran's medical records and history, 
the examiner should discuss all relevant 
medical evidence/findings regarding the 
service-connected skin disability on 
appeal.  The examiner must proffer an 
opinion as to the specific extent and 
severity of the appellant's disability, 
to include a complete and detailed 
discussion of all functional limitations 
associated with this disability, 
including precipitating and aggravating 
factors (i.e., stress, weather, etc.), 
effectiveness of any medication or other 
treatment for the relief of symptoms, 
functional restrictions due to related 
symptomatology, the effect the disability 
has upon daily activities, and the degree 
of functional loss of the affected parts, 
if any, due to flare-ups.

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected 
neurodermatitis of the left popliteal 
area, in correlation with the applicable 
diagnostic criteria set forth in the VA 
Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  The 
medical specialist must address the 
degree of severity and medical findings 
that specifically correspond to the 
criteria listed in the Rating Schedule 
for dermatitis or eczema (Diagnostic Code 
7806 as effective prior to and as of 
August 30, 2002), and scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 as 
effective prior to and as of August 30, 
2002)

If the appellant does not cooperate with 
the examiner, this fact should be 
specifically noted and the examiner 
should provide a discussion explaining 
how any partial or complete failure to 
fully cooperate with any testing impacts 
the validity of the medical examination.  
The examiner should further address the 
extent of functional impairment 
attributable to any reported pain.  

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected neurodermatitis of the 
left popliteal area has, if any, on his 
earning capacity.  The examiner should 
further comment as to the veteran's 
current level of occupational impairment 
due to his disability, and as to other 
alternative types of employment 
recommended for the veteran, if any, 
given this disability.  Moreover, the 
examiner should render an opinion as to 
whether the skin disability alone has 
caused marked interference with the 
veteran's employment, or the need for 
frequent periods of hospitalization.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

5.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fail to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action. 38 C.F.R. § 4.2 (2002).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking an increased rating for the 
service-connected neurodermatitis of the 
left popliteal area, taking into 
consideration 38 C.F.R. §§ 3.321, 4.1-
4.14, and the holding in Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it is 
not possible to separate the effects of 
the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. 
§ 3.102 clearly dictates that such signs 
and symptoms be attributed to the 
service-connected condition).  
Additionally, the RO's consideration of 
referring the service-connected claim for 
extraschedular evaluations under 38 
C.F.R. § 3.321(b)(1) must be documented 
on readjudication.  

8.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).













This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




